Citation Nr: 1338305	
Decision Date: 11/21/13    Archive Date: 12/06/13	

DOCKET NO.  13-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

Finally, for reasons which will become apparent, this is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed hearing loss and tinnitus.  

In that regard, pertinent evidence of record is to the effect that, while in service, the Veteran served as a small arms technician, and aboard the USS Pittsburgh, where he was reportedly exposed to noise at hazardous levels on numerous occasions.  Significantly, based on such exposure, the presence of inservice acoustic trauma has been conceded.  

The Board notes that, at the time of a service entrance examination in August 1953, and once again at the time of the Veteran's service separation examination in August 1956, hearing for both the whispered and spoken voice was 15/15 bilaterally.  Significantly, the Veteran underwent no audiometric testing at service entrance, or, for that matter, at service separation.  In point of fact, the earliest clinically-confirmed indication of the presence of bilateral hearing loss is revealed by a VA outpatient treatment record dated in August 2009, many years following service discharge, at which time there was noted the presence of a moderate to severe mixed hearing loss in the right ear, and hearing "within normal limits" in the frequency range from 2,000 to 8,000 Hertz in the left ear, in combination with excellent word recognition bilaterally.  Significantly, at that time, it was noted that the "audiogram display" representing the Veteran's audiometric findings could be found under the "tools menu" in the Veteran's medical records.  However, a review of the Veteran's claims folder and Virtual VA electronic file reveals no such audiogram.  

The Board observes that, following a VA audiometric examination in June 2011, a VA audiologist, in an August 2011 addendum opinion, indicated that, although the Veteran's military duties included highly probable exposure to hazardous noise without the use of hearing protection, his whispered voice test suggested normal hearing, with the result that she was unable to determine if a high frequency hearing loss was present at the time of discharge "without mere speculation."  

Finally, the Board notes that, based on a private audiometric examination conducted in January 2012, it would appear that the Veteran's pure tone air conduction thresholds have improved somewhat since the time of his previous June 2011 VA audiometric examination.  Moreover, speech discrimination testing conducted at that time showed speech discrimination ability of 100 percent in each ear, as compared to 84 percent discrimination in the right ear and 92 percent discrimination in the left ear at the time of the aforementioned June 2011 VA examination.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  In that regard, in correspondence of June 2012, the Veteran indicated that, from October to the end of March, he would be residing in Vero Beach, Florida, while from April to the end of September, he would be residing in Shippenville, Pennsylvania.  Under the circumstances, an attempt will be made to reexamine the Veteran at the VA facility closest to his current place of residence, which is to say, Vero Beach, Florida.  

Accordingly, the case is REMANDED to the AMC/RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2011, the date of the most recent VA audiometric examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  The August 2009 audiometric study should also be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his current hearing loss and tinnitus.  This examination should be scheduled at the VA medical facility closest to the Veteran's current residence in Vero Beach, Florida (as of this writing).  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the audiometric examination, the examining audiologist should specifically comment as to whether the Veteran currently suffers from a sensorineural, as opposed to a mixed (i.e., combined conductive and sensorineural) hearing loss, and, to the extent the Veteran suffers from a sensorineural hearing loss, whether that hearing loss at least as likely as not had its origin during, or is in some way the result of, the Veteran's active military service, to include conceded acoustic trauma during said period of service.  Specifically, it should be indicated whether the type of hearing loss found is consistent with acoustic trauma, as opposed to other cause such as disease, advancing age, injury, or other cause.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed.  

3.  The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in the Veteran's claims folder, as well as Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



